In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Carter, J.), dated January 22, 2001, which granted the motion of the defendants Joseph Joyce and Jeanette Joyce, and the separate motion of the defendant Guido Penafiel, for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff Lorie Penafiel did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs to the defendants Joseph Joyce and Jeanette Joyce.
We agree with the Supreme Court that the plaintiffs failed to come forward with sufficient admissible evidence to rebut the defendants’ prima facie showing that the plaintiff Lorie Penafiel did not sustain a serious injury within the meaning of *385Insurance Law § 5102 (d) (see, Amato v Psaltakis, 279 AD2d 439). Thus, summary judgment was properly granted to the defendants dismissing the complaint (see, Licari v Elliott, 57 NY2d 230). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.